                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
SANTO VALENZUELA ARIAS, EDSON                                  DOC #:
LOUIS, JOB VELASQUEZ ESTRADA,                                  DATE FILED: 4/11/2020

                              Petitioners,

               -against-                                                 20 Civ. 2802 (AT)

THOMAS DECKER, in his official capacity as                                   ORDER
Director of the New York Field Office of U.S.
Immigrations & Customs Enforcement; and
CHAD WOLF, in his official capacity as Acting
Secretary, U.S. Department of Homeland
Security,

                        Respondents.
ANALISA TORRES, District Judge:

       On April 10, 2020, the Court granted Petitioners’ application for a temporary restraining

order, ECF No. 3, and directed the parties to propose reasonable conditions of release for

Petitioners. Having reviewed the parties’ proposed conditions, it is ORDERED that Respondents

and the Essex County Correctional Facility shall release Santo Valenzuela Arias by 9:00 p.m.

today. Mr. Valenzuela Arias shall be released on the following conditions:

       1. Petitioner shall reside at the address provided in the parties’ joint submission to the
          Court on April 11, 2020;

       2. Petitioner shall comply with all national, state, local, and Centers for Disease Control
          and Prevention guidelines and orders regarding COVID-19;

       3. Petitioner shall not leave the State of New Jersey except with prior permission from
          Immigrations and Customs Enforcement (“ICE”);

       4. Petitioner shall be subject to telephonic monitoring by ICE;

       5. Petitioner shall be subject to electronic location monitoring by ICE via ankle bracelet;

       6. Petitioner shall provide ICE with a working telephone number at which he may be
          reached;
      7. Petitioner shall not commit a federal, state, or local crime; and

      8. Petitioner shall appear for any court hearings at which his presence is required,
         including proceedings before an immigration judge.

      SO ORDERED.

Dated: April 11, 2020
       New York, New York




                                               2
